JO ANN BEACH HEDGE,                      )
                                         )
      Petitioner/Appellee,               )
                                         )   Appeal No.
                                         )   01-A-01-9603-CH-00109
VS.                                      )
                                         )   Sumner Chancery
                                         )   No. 36-210-2
JOHN HENRY HEDGE, III,                   )
                                         )
      Respondent/Appellant.              )
                                                                FILED
                                                                  August 2, 1996
                     COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE              Cecil W. Crowson
                                                               Appellate Court Clerk


APPEALED FROM THE CHANCERY COURT OF SUMNER COUNTY
AT GALLATIN, TENNESSEE

THE HONORABLE TOM E. GRAY, CHANCELLOR




SANDRA JONES
213 Third Avenue, North
Nashville, Tennessee 37201
      Attorney for Petitioner/Appellee

LISA M. CARSON
306 Court Square
Franklin, Tennessee 37064
       Attorney for Respondent/Appellant




                         REVERSED AND REMANDED




                                             BEN H. CANTRELL, JUDGE



CONCUR:
LEWIS, J.
KOCH, J.
                                OPINION


              In this post-divorce action for modification of alimony the appellant

asserts that the appellee failed to prove that she had experienced a material change

of circumstances since the original award. We agree and reverse the order modifying

the award.



                                          I.



              Jo Ann and John Henry Hedge were married for seventeen years before

their divorce in 1977. The final decree awarded Ms. Hedge custody of the two minor

children and ordered Mr. Hedge to pay alimony of $200 per month in addition to child

support. In 1981, after the oldest child reached the age of eighteen, Ms. Hedge

sought to increase child support for the remaining child. Mr. Hedge asked the court

to eliminate the alimony. The court granted an increase in child support but denied

the petition to terminate alimony.



              In 1996, after both children became adults, Ms. Hedge petitioned the

court for an increase in alimony. She testified that she had never been able to live as

well as she did when she was married to Mr. Hedge; that her standard of living had

remained about the same since the divorce but that it was harder to maintain that

standard because of the general effect of inflation. Ms. Hedge did not work at the

time of the divorce.    She now works for the state of Tennessee and earns

approximately $18,000 per year. She testified that she believed that her income was

approximately the same in 1981. The chancellor increased Ms. Hedge’s alimony from

$200 to $600 per month.




                                         -2-
                                          II.



              Courts may decree an increase or decrease in the amount of spousal

support only upon a showing of a substantial and material change of circumstances.

Tenn. Code Ann. § 36-5-101(a)(1). The party seeking a change in the support award

has the burden of proving the substantial and material change. McCarty v. McCarty,

863 S.W.2d 716 (1992). A change of circumstances that was foreseeable at the time

of the prior order is not material. Id. “Inflation is a common element of our economy

and cannot be said to have been an unanticipated event.” Arnoult v. Arnoult, Shelby

Law 3, Court of Appeals (filed Jackson, June 10, 1991). The decline in a former

spouse’s standard of living since the prior decree is not evidence of a material change

of circumstances. Id.



              We are of the opinion that Ms. Hedge has not shown a substantial and

material change of circumstances since the 1981 decree. Although, as the chancellor

found, a dollar does not buy as much today as it did in 1981, the effect of inflation is

foreseeable and thus not a material change.



              Ms. Hedge filed a supplemental brief, citing cases where the courts have

found that the termination of child support is a sufficient change of circumstances

upon which to base a modification of alimony. See Jones v. Jones, 659 S.W.2d 23

(Tenn. App. 1983); Willison v. Willison, Court of Appeals No. 778 (filed Knoxville, Feb.

2, 1988). However, the youngest child went to live with Mr. Hedge in 1984 and the

record does not show whether he ever lived with Ms. Hedge thereafter, or when he

attained the age of majority. Therefore, we do not think such a remote event could

be considered a material change of circumstances on which to modify the alimony

award in 1996.




                                         -3-
            We reverse the chancellor’s decree modifying the amount of alimony,

and remand the case to the Chancery Court of Sumner County for any further

proceedings that become necessary. Tax the costs on appeal to the appellee.




                                      _____________________________
                                      BEN H. CANTRELL, JUDGE



CONCUR:




_______________________________
SAMUEL L. LEWIS, JUDGE




_______________________________
WILLIAM C. KOCH, JR., JUDGE




                                     -4-